DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed December 1, 2020, applicant submitted an amendment filed on February 9, 2021, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 8, 12, 15, 19, 21-24, 26-29, 31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal et al. (PGPUB 2018/0213364), hereinafter referenced as Segal in view of Landqvist et al. (PGPUB 2016/0366528), hereinafter .

Regarding claims 1, 8 and 15, Segal discloses a method, system and medium, hereinafter referenced as a method using an intercom (p. 0093) comprising: 
capturing, at a microphone of a first computing device of a plurality of computing devices (microphone used to determine conversations between users; p. 0054), an utterance directed by a first user directly to a second user wherein the utterance is not directed by the first user to the first computing device (participants conversing; p. 0043, 0048);
analyzing the utterance using a phoneme classifier (characteristics of the conversation/content/context; p. 0048, 0071) and intonation model (volume of user; p. 0054, 0071) to determine a likelihood that the utterance indicates a user intent that the second user hear the utterance directly from the first user (characteristic data is analyzed to determine whether to transfer the conversation; p. 0048, 0071); 
determining, based on the likelihood, that the first user intended that the utterance be heard directly by the second user determining a location of the second user relative to the plurality of computing devices (user moves from one room to another room, the system determines the location and playback data in appropriate room; p. 0082-0088); 
based on the determined location of the second user, determining that the second user likely did not hear the utterance (determined that user left one room and moved to another room; p. 0082-0088); 

causing the selected at least one computing device to provide audio or visual output indicative of the utterance, but does not specifically teach capturing, at a microphone, an utterance spoken by a first user directly to a second user, wherein the utterance includes a name of the second user, wherein the utterance is not directed by the first user to any intermediate computing device.
	It is noted that Landqvist discloses an intercom (p. 0001) including method comprising:
capturing an utterance directed by a first user directly to a second user (receiving acoustic signals via the audio input device; p. 0004, 0023), at a microphone of a first computing device of a plurality of computing devices, wherein the utterance is not directed by the first user to the first computing device (two people located in a room conversing; p. 0024);
analyzing the utterance using a phoneme classifier (content of the speech; p. 0003, 0032) and intonation model (characteristics of the person; p. 0025) to determine a likelihood that the utterance indicates a user intent that the second user hear the utterance directly from the first user (content analyzed to determine if the speech message is directed to a particular person; p. 0027); 

based on the determined location of the second user, determining that the second user likely did not hear the utterance (monitoring when the user leaves and enters various rooms; p. 0005); 
in response to determining that the second user likely did not hear the utterance, and to the determination that the first user intended that the utterance be heard directly by the second user, selecting at least one computing device of the plurality of computing devices that is capable of emitting output that would be perceivable at the location of the second user (send message to identified person in a particular location; p. 0024-0027); and 
causing the selected at least one computing device to provide audio or visual output indicative of the utterance (output via loudspeaker; p. 0032), to provide an intercom system for communicating between places or within rooms of a building.
Furthermore, AI discloses a method of recognizing phonemes, context and intonations to identify when a user is asking a question, giving a command, a statement, etc. (p. 0025-0028), to distinguish between various utterances.
Schlesinger discloses a method comprising determining when a user has walked away/lack of presence (p.0050), comprising:
capturing, at a microphone, an utterance spoken by a first user directly to a second user (live conversations within proximity; abstract with p. 0003-0004, 0025, 
As shown above, all the steps claimed were known in the prior art, as evidenced in the above references, and one skilled in the speech recognition art could have combined the claimed steps by merely adding them together, with no change in their respective functions, and the combination would have yielded predictable results or the sum of the respective functions, to one of ordinary skill in the art at the time of the invention.  Accordingly, the combination would have been obvious to one of ordinary skill in the art at the time of invention, to enhance the intercom system, which provides a system capable of handling various utterances and forwarding them accordingly.
Regarding claims 12 and 19, Segal discloses a method wherein the selected at least one computing device is selected based on the location of the second user (location of user as moving around; p. 0082-0088).
Regarding claims 21, 26 and 31, Segal discloses a method wherein the audio or visual output indicative of the utterance comprises a recording of the utterance or a textual transcription of the utterance (speech and/or visual; p. 0082-0088).  
Regarding claims 22 and 27, it is interpreted and rejected for similar reasons as set forth above.  In addition, AI discloses a method wherein the audio or visual output indicative of the utterance comprises a textual transcription of the utterance (speech to text; 0025-0027).
claims 23, 28 and 33, Segal discloses a method wherein the location of the second user is determined using Wi-Fi triangulation or using a presence sensor (camera for tracking; p. 0086 or track; p. 0097).  
Regarding claims 24, 29 and 34, Segal discloses a method wherein the location of the second user is determined using a presence sensor (camera for tracking; p. 0086 or track; p. 0097).  
Regarding claim 36, Segal discloses a method wherein the location of the second user is provided as an input to one or both of the phoneme classifier and the intonation model (phoneme data assist with determining the location to where the message should be directed; p. 0048, 0071, 0082-0088).  
Regarding claim 37, Segal discloses a method wherein the location of the second user influences the likelihood that the utterance indicates the user intent that the second user hear the utterance directly from the first user (playback content adjusted as user moves from room to room; p. 0082-0088).

Claim(s) 25, 30 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal in view of Landqvist , AI and Schlesinger and in further view of Pearson (PGPUB 2016/0241976).

Regarding claims 25, 30 and 35, Segal in view of Landqvist, AI and Schlesinger disclose a method as described above, but does not specifically teach wherein the location of the second user is determined using a strength of a wireless signal emitted by an electronic device carried by the second user.

Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to determine preferred source media delivery

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Huang discloses identifying a person based on the name mentioned in a conversation (abstract with p. 0010, 0045, 0098 and 0135).
Lee et al teaches identifying the name of a person (p. 0032).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619.  The examiner can normally be reached on Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657